As filed with the Securities and Exchange Commission onJuly 29, 2014 Registration No. 333-179521 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Post-Effective Amendment No. 5 to Form S-11 FOR REGISTRATION UNDER THE SECURITIES ACT OF 1933 OF SECURITIES OF CERTAIN REAL ESTATE COMPANIES Moody National REIT I, Inc. (Exact name of registrant as specified in its governing instruments) 6363 Woodway Drive, Suite 110 Houston, Texas 77057 (713) 977-7500 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) Brett C. Moody 6363 Woodway Drive, Suite 110 Houston, Texas 77057 (713) 977-7500 (Name, address, including zip code and telephone number, including area code, of agent for service) Copies to: Mary E. Smith Rosemarie A. Thurston Moody National REIT Sponsor, LLC Gustav F. Bahn 6363 Woodway Drive, Alston & Bird LLP Suite 110 1201 West Peachtree Street Houston, Texas 77057 Atlanta, Georgia 30309 (713) 977-7500 (404) 881-7000 Approximate date of commencement of proposed sale to the public:as soon as practicable after the registration statement becomes effective. If any of the securities being registered on this form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933 check the following box: x If this form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.o If this form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.o If this form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.o If delivery of this prospectus is expected to be made pursuant to Rule 434, check the following box.o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) The Registrant hereby amends this Registration Statement on such date or dates as may be necessary to delay its effective date until the Registrant shall file a further amendment which specifically states that this Registration Statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933 or until the Registration Statement shall become effective on such date as the Securities and Exchange Commission, acting pursuant to said Section 8(a), may determine. This Post-Effective Amendment No.5 consists of the following: 1. The registrant’s prospectus datedApril 29, 2014 (the "Prospectus"); 2. Supplement No.5 to the Prospectus, included herewith, which will be delivered as an unattached document along with the Prospectus; 3. Part II, included herewith; and 4. Signatures, included herewith. MOODY NATIONAL REIT I, INC. $1,000,000,000 Maximum Offering Moody National REIT I, Inc. is a Maryland corporation formed in January 2008 to acquire a portfolio of real estate investments, primarily in the hospitality sector, real estate securities and debt-related investments. We are externally managed by Moody National Advisor I, LLC, which we refer to as our “advisor.” We have elected to be taxedas a real estate investment trust, or REIT, for federal income tax purposes beginning with the taxable year ended December 31, 2011. As of the date of this prospectus, our investmentportfolio is comprised offive hotel properties and a joint venture interest in a mortgage loan secured by a hotel property. We commenced our initial public offering of up to $1,100,000,000 in shares of our common stock on April 15, 2009. In our initial public offering we offered up to 100,000,000 shares of our common stock to the public at $10.00 per share in the primary offering and up to 10,526,316 shares of our common stock pursuant to our distribution reinvestment plan at $9.50 per share. Our initial public offering terminated onOctober 12, 2012. As ofthe termination of our initial public offering onOctober 12, 2012, we had accepted investors’ subscriptions for, and issued,1,126,253shares of our common stock in our initial public offering, including29,582shares of our common stock issued pursuant to our distribution reinvestment plan, resulting in offering proceeds of $10,966,713. We are offering up to $1,000,000,000 in shares of our common stock in this follow-on offering. We are offering $900,000,000 in shares of our common stock to the public in our primary offering and $100,000,000 in shares of our common stock to our stockholders pursuant to our distribution reinvestment plan. We are initiallyoffering shares to the public in our primary offering at a price of $10.00 per share. Our board of directors may change this price from time to time during the offering, but not more frequently than quarterly, to reflect changes in our estimated per-sharevalue and other factors our board of directors deems relevant. Shares sold under our distribution reinvestment plan are initially being sold for $9.50 per share. Our board of directors mayalso change this price from time to time, but not more frequently than quarterly. We have no obligation to adjust the offering price of shares of our common stock and any adjustment in our offering price or the price of shares sold pursuant to our distribution reinvestment plan will be made in the sole and absolute discretion of our board of directors. We reserve the right to reallocate the shares of common stock we are offering between the primary offering and the distribution reinvestment plan. As of December 31, 2013, we had accepted subscriptions for, and issued,3,267,967 shares of our common stock in our initial public offering and our follow-on offering, including79,116 shares of our common stock issuedpursuant to our distribution reinvestment plan, resulting in aggregate gross offering proceeds of $31,888,503. Neither we nor any of our affiliates is related to Moody’s Investors Services. This investment involves a high degree of risk. You should purchase shares of our common stock only if you can afford a complete loss of your investment. See “Risk Factors” beginning on page 14. These risks include, among others: • We commenced operations in May 2010, have a limited operating history, have experienced losses in the past and may experience losses in the future. There is no assurance that we will be able to successfully achieve our investment objectives. • No public trading market exists for shares of our common stockand we are not required to effectuate a liquidity event by a certain date. As a result, it will be difficult for you to sell your shares of our common stock. If you are able to sell your shares, you will likely sell them at a substantial discount. • There are restrictions and limitations on your ability to have all or a portion of your shares of our common stock repurchased under our share redemption program, and if you are able to have your shares repurchased pursuant to our share redemption program, it may be for a price less than the price you paid for the shares and the then current value of the shares. • The offering price of our shares of common stock for this offering was not determined on an independent basis and bears no relationship to the book or net value of our assets or to our expected operating income. • The price of our shares may be adjusted periodically to reflect changes in the net asset value of our assets and therefore future adjustments may result in an offering price lower than the price you paid for your shares. • The amount of distributions we make, if any, is uncertain. Our distributions may exceed our earnings, particularly during the period before we have acquired a substantial portfolio of real estate assets. Our distributions may be paid from other sources such as borrowings, offering proceeds or deferral of fees and expense reimbursements by our advisor, in its sole discretion. We have not established a limit on the amount of proceeds from this offering that we may use to fund distributions. Therefore, portions of the distributions that we make may represent a return of capital to you, which will lower your tax basis in our shares. To date, a portion of our distributions have been paid from offering proceeds and may be paid from offering proceeds or other sources other than cash from operations, such as borrowings, in the future. • This is considered to be a “blind pool” offering because we have made a limited number of investments and, other than any potential acquisitions discussed in this prospectus,we have not identified any other specific assets to acquire with the proceeds fromthis offering. As a result, you will not have the opportunity to evaluate our future investments prior to purchasing shares of our common stock. • This is a “best efforts” offering and if we are unable to raise substantial funds then we will be limited in the number and type of investments we may make. • We rely on our advisor and its affiliates for our day-to-day operations and the selection of our investments. We will pay substantial fees to our advisor, which were not determined on an arm’s-length basis. • Our advisor and other affiliates face conflicts of interest as a result of compensation arrangements, time constraints and competition for investments and for tenants, including (1) conflicts related to compensation payable by us to our advisor and other affiliates that may not be on terms that would result from arm’s-length negotiations between unaffiliated parties, (2) the allocation of time between advising us and other real estate investment programs and (3) the recommendation of investments on our behalf when other affiliated programs are seeking similar investments. • We are the first publicly-offered investment program sponsored by our sponsor or its affiliates. Because previous programs and investments sponsored by affiliates of our sponsor were conducted through privately-held entities, not subject to either the up-front commissions, fees and expenses associated with this offering or all of the laws and regulations we are subject to, you should not assume that the prior performance of these programs will be indicative of our future performance. • Our use of leverage increases the risk of loss on our investments. • We are subject to risks generally incident to the ownership of real property. • We have elected to be taxed as a REIT for federal income tax purposes. If we fail to qualify as a REIT or lose our REIT status, it would adversely affect our operations and our ability to make distributions to our stockholders because we will be subject to U.S. federal income tax at regular corporate rates with no ability to deduct distributions made to our stockholders. Neither the Securities and Exchange Commission nor any other regulatory body has approved or disapproved of these securities or determined if this prospectus is truthful or complete. The Attorney General of the State of New York has not passed on or endorsed the merits of this offering. Any representation to the contrary is unlawful. Projections or forecasts cannot be used in this offering. Any representation to the contrary and no prediction, written or oral, as to the amount or certainty of any present or future cash benefit or tax consequence which may flow from an investment in our common stock is permitted.The shares of common stock offered hereby are subject to certain restrictions on transfer and ownership.See "Description of Common Stock." Price to Public(1) Sales Commission(1)(2) Dealer Manager Fee(1)(2) Proceeds to Moody National REIT I, Inc. Before Expenses(1)(3) Primary Offering Per Share $ Total Primary Offering $ Distribution Reinvestment Plan Offering Per Share $ — $
